              Case 18-12012-LSS         Doc 281    Filed 11/02/18     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF DELAWARE

In re:                                          Chapter 11

OPEN ROAD FILMS, LLC, et al.,                   Case No. 18-12012 (LSS)


                             Debtors.


         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS
         PLEASE TAKE NOTICE that the attorney listed below enters her appearance as

counsel to Sous Chef, LLC (“Sous Chef”) pursuant to sections 342 and 1109(b) of title 11 of the

United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and Rules 2002, 3017,

9007 and 9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Code”), and

requests that all notices given or required to be given in the chapter 11 cases (the “Chapter 11

Cases”) of the above-captioned debtors and debtors-in-possession (collectively, the “Debtors”),

and all papers served or required to be served in the Chapter 11 Cases, be given and served upon:

                                Mary F. Caloway, Esquire
                         BUCHANAN INGERSOLL & ROONEY PC
                             919 N. Market Street, Suite 1500
                                 Wilmington, DE 19801
                               Telephone: (302) 552-4200
                                Facsimile: (302) 552-4295
                             Email: mary.caloway@bipc.com

         PLEASE TAKE FURTHER NOTICE that the foregoing demand is not only for the

notices and papers referred to in the sections of the Bankruptcy Code and the Bankruptcy Rules

specified above, but also includes, without limitation, any and all orders and notices of any

application, motion, petition, complaint, demand, request, or other pleading in the Chapter 11

Cases, whether formal or informal, whether written or oral, and whether transmitted or conveyed

by mail, delivery, telephone, electronically, or otherwise field with or delivered to the
              Case 18-12012-LSS         Doc 281      Filed 11/02/18     Page 2 of 2



Bankruptcy Clerk, Court or Judge (as those terms are defined in Bankruptcy Rule 9001), which

affect the Debtors or property of the Debtors, or Sous Chef.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

later appearances, pleadings, proofs of claims, claims, or suits filed in the Chapter 11 Cases shall

be deemed or construed as a waiver of any rights of Sous Chef to (i) have final orders in any

non-core matters entered only after de novo review by a District Judge, (ii) trial by jury in any

proceeding so triable in the Chapter 11 Cases or any case, controversy, or proceeding related the

Chapter 11 Cases, (iii) have the District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal, or (iv) any other rights, claims, actions, defenses, setoffs,

or recoupments, as appropriate, to which Sous Chef is or may be entitled, either in law or in

equity, under any agreements, all of which rights, claims, actions, defenses, setoffs, and

recoupments are expressly reserved.



Dated: November 2, 2018
Wilmington, Delaware                          BUCHANAN INGERSOLL & ROONEY PC


                                              /s/ Mary F. Caloway
                                              Mary F. Caloway (No. 3059)
                                              919 North Market Street, Suite 1500
                                              Wilmington, Delaware 19801
                                              (302) 552-4200 (telephone)
                                              (302) 552-4295 (facsimile)
                                              mary.caloway@bipc.com
.
                                              Attorneys for Sous Chef, LLC




                                                 2
